PER CURIAM.
These consolidated appeals are from orders granting appellee’s motion for summary judgment and granting appellee’s motion to strike appellants’ counterclaim and affirmative defenses. Said orders were based upon the reasoning set forth in North Mississippi Savings & Loan Ass’n v. Hudspeth, 756 F.2d 1096 (5th Cir.1985), and subsequent cases.
*469Subsequent to the filing of these appeals the United States Supreme Court decided the case of Coit Independence Joint Venture v. F.S.L.I.C., — U.S.-, 109 S.Ct. 1361, 103 L.Ed.2d 602 (1989), in which it rejected the Hudspeth doctrine. The ap-pellee has now conceded error and consents to a reversal of said orders.
Accordingly, the orders appealed from herein are reversed and the causes are remanded to the trial court for further appropriate proceedings.
DOWNEY, WALDEN and STONE, JJ., concur.